Case: 18-50592      Document: 00514908383         Page: 1    Date Filed: 04/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-50592                                FILED
                                 Conference Calendar                         April 9, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

ENRIQUE VARON,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 2:16-CR-318-1




Before HIGGINBOTHAM, SMITH, and OLDHAM, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Enrique Varon has
moved for leave to withdraw and has filed a brief per Anders v. California,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50592    Document: 00514908383    Page: 2   Date Filed: 04/09/2019


                                No. 18-50592

386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Varon has not filed a response. We have reviewed counsel’s brief and the rele-
vant portions of the record. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2